Citation Nr: 1136430	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-28 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to February 28, 2003, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1973, and died in February 1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which in pertinent part, granted service connection for cause of the Veteran's death.  The RO assigned an effective date of February 28, 2003, and the appellant contends that an earlier effective date is warranted.  

The appellant testified at a September 2010 hearing sitting at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

At her September 2010 Board hearing, the appellant submitted additional evidence, accompanied by a waiver of RO consideration of this evidence.  Therefore, remand for review of this evidence by the RO in the first instance is not required prior to appellate adjudication.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 1994.

2.  The appellant's claim for service connection for the cause of the Veteran's death was received on February [redacted], 2003; no claims for service connection for the cause of the Veteran's death were received by VA prior to that date.


CONCLUSION OF LAW

The criteria for an effective date prior to February 28, 2003, for the grant of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A June 2004 letter satisfied the duty to notify provisions with respect to the underlying claim for service connection, as well as of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2004 letter also asked for medical evidence to support the clearly delineated elements required to substantiate her underlying claim for service connection for the cause of the Veteran's death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Veteran's service treatment records have been obtained; the appellant did not identify any VA or private treatment records pertinent to her claims.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA opinions had been obtained in December 2006 and April 2007 with respect to the merits of the service connection claim; there were no questions of medical fact to resolve with respect to the claim for an earlier effective date.  See 38 C.F.R. § 3.159(c) (4).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, compensation, dependency and indemnity compensation (DIC), or pension shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  For service connection for cause of death, the effective date is the first day of the month in which a veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date that the claim is received.  See 38 C.F.R. § 3.400(c) (2).  

The appellant asserts that an effective date of February [redacted], 1994, the date of the Veteran's death, is warranted.  In a statement received by VA in June 2008, she asserted that because her other benefits, to include Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) and Dependents Educational Assistance (DEA), are effective that date, service connection for the cause of the Veteran's death should also be granted from that date.  In her September 2008 substantive appeal, she also argued that she should have been considered for DIC benefits at the time she filed her claim for burial benefits in March 1994, as she did not know she could file a DIC claim and should have been sent a form to file a DIC claim at that time.  

The Veteran died on February [redacted], 1994.  An Application for Burial Benefits was received on March 21, 1994.  In that form, the appellant checked the box marked "no" to the question "[A]re you claiming that the cause of death was due to service?"  That claim was adjudicated, and notice of the decision sent to the appellant, in April 1994.  No other documents were received until the appellant's informal claim for DIC benefits was received on February 28, 2003.  Thus, because that informal claim was not filed within one year of the Veteran's death, the proper effective date for the grant of service connection for the cause of the Veteran's death is the date of the appellant's claim, February 28, 2003.

As noted above, the appellant asserts that an effective date of February [redacted], 1994, the date of the Veteran's death, is warranted because her other benefits, to include Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) and Dependents Educational Assistance (DEA), are effective that date.  However, each benefit under the DIC "umbrella" has specific regulations governing the proper effective date for each of the entitlements.  Service connection for the cause of a veteran's death is governed by 38 C.F.R. § 3.400(c)(2), which provides that in cases where the claim is received more than one year after the Veteran's date of death, the effective date is the date of claim.  

To the extent that the appellant argues that her claim for burial benefits should also have been considered a claim for service connection for the cause of the Veteran's death, while any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010).  Before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998).  As noted above, on her March 1994 burial benefits application, the appellant checked "no" when asked whether she asserted a causal relationship between the Veteran's death and his military service.  There is no other evidence that she intended or asserted entitlement to a benefit other than burial benefits at that time.

Also as noted above, in her September 2008 substantive appeal, the appellant argued that she did not know she could file a DIC claim at the time of her March 1994 burial benefits application, and that she should have been advised by VA that she could apply for benefits to include those stemming from a grant of service connection for the cause of the Veteran's death.  Again, however, the appellant did not indicate any intent to apply for benefits stemming from service connection for the cause of the Veteran's death, and a lack of being informed cannot estop the government from denying a benefit (in this case, additional benefits to which the appellant would be entitled had the proper effective date of the grant of service connection been earlier).  See generally McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997); Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990).  See also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998); Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991). 

Based on the evidence of record, the Board finds that an effective date prior to February 28, 2003, is not warranted.  The appellant did not submit any formal or informal communications requesting DIC benefits to VA prior to that date.  Because that informal claim was not filed within one year of the Veteran's death, an effective date prior to February 28, 2003 is not warranted.  38 C.F.R. § 3.400(c) (2).



ORDER

An effective date prior to February 28, 2003, for the grant of service connection for the cause of the Veteran's death is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


